Citation Nr: 9910130
Decision Date: 04/12/99	Archive Date: 06/24/99

DOCKET NO. 79-11 896               DATE APR 12, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to service connection for bilateral macular
degeneration.

REPRESENTATION

Appellant represented by: Blinded Veterans Association

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a
rating decision in May 1978 by the Department of Veterans Affairs
(VA) Regional Office (RO) in Los Angeles, California.

By a decision of August 7, 1979, the Board denied entitlement to
service connection for bilateral macular degeneration.  The veteran
alleged that the Board's 1979 decision contained obvious error in
the application of certain laws and regulations to the facts of the
case.  In January 1995, the Deputy Vice Chairman of the Board, by
direction of the Chairman, ordered reconsideration of the Board's
August 7, 1979, decision by an expanded panel of Board members, as
provided by 38 U.S.C.A.  7103(b) (West 1991).

In October 1992, May 1995, and March 1997, the Board remanded this
case to the RO for further development of the evidence.  The case
was recently returned to the Board in September 1998.

FINDINGS OF FACT

1. Prior to service, the veteran had refractive error of the eyes,
but a disease of the eyes had not been diagnosed.

2. During active service, examination of the veteran's eyes
revealed disease.

3. The record does not contain clear and unmistakable evidence that
bilateral eye disease, currently characterized as macular
degeneration, existed prior to the veteran's entrance upon active
duty.

CONCLUSION OF LAW

Bilateral macular degeneration was incurred in service. 38 U.S.C.A.
 1110, 1111, 5107 (West 1991); 38 C.F.R.  3.304(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for service
connection for bilateral macular degeneration is "well grounded"
within the meaning of 38 U.S.C.A.  5107(a).  That is, he has
presented a claim which is plausible.  The Board is also satisfied
that all relevant facts have been properly developed to the extent
feasible. No further assistance to the veteran is required to
comply with the duty to assist the veteran mandated by 38 U.S.C.A.
 5107(a).

Service connection may be granted for disability incurred in or
aggravated by service. 38 U.S.C.A.  1110.

Every veteran shall be taken to have been in sound condition when
examined, accepted and enrolled for service except as to defects,
infirmities or disorders noted at the time of the examination,
acceptance and enrollment, or where clear and unmistakable evidence
demonstrates that the injury or disease existed before acceptance
and enrollment and was not aggravated by such service. 38 U.S.C.A.
 1111.

Applicable regulations provide that a veteran will be considered to
have been in sound condition, when examined, accepted and enrolled
for service, except as to defects, infirmities or disorders noted
at entrance into service or where clear and unmistakable (obvious
or manifest) evidence demonstrates that an injury or disease
existed prior thereto.  Only such conditions as are recorded in
examination reports are to be considered as noted. 38 C.F.R. 
3.304(b).

The United States Court of Appeals for Veterans Claims (Court)
stated that when the presumption of soundness applies, the burden
is on the Government to rebut the 

- 3 -

presumption by showing that the disease existed prior to service,
and this burden of proof is "a formidable one." Kinnaman v.
Principi, 4 Vet. App. 20, 27-28 (1993).

VA's General Counsel has held that "[D]iseases of hereditary origin
... can be considered to be incurred in service if their
symptomatology did not manifest itself until entry on duty.  The
mere genetic or other familial predisposition to develop the
symptoms, even if the individual was almost certain to develop the
condition at sometime in his or her lifetime, does not constitute
having the disease.  Only when symptomatology and/or pathology
exists can he or she be said to have developed the disease.  At
what point the individual starts to manifest the symptoms of, or
have pathological changes associated with the disease is a factual,
not a legal issue.  This must be determined in each case on all the
medical evidence of record." VA O.G.C.8-88, reissued as VAOPGCPREC
67-90, 55 Fed. Reg. 43253 (1990).  VA's General Counsel has also
held that service connection may be granted for diseases (but not
defects) of congenital, developmental or familial origin if the
evidence as a whole establishes that the disease was incurred in or
aggravated during service within the meaning of VA law and
regulations.  VAOPGCPREC 82-90, 56 Fed.  Reg. 45711 (1990).

In the veteran's case, a review of the evidence shows that at his
March 1967 enlistment examination ophthalmological study revealed
his eyes to be normal. Distant visual examination disclosed that
the veteran's vision was correctable to 20/40 bilaterally.

In June 1967, macular degenerative changes were found following
complaints of blurry vision while reading.  These changes were
judged to be congenital in nature by a December 1967 medical board. 
In January 1968, however, an opinion was presented, offering that,
in light of the normal March 1967 ophthalmological study, that it
was "at least equally reasonable to assume that this disease had
its onset subsequent to enlistment." The veteran was subsequently
discharged and placed on the temporary disability retired list.

In a statement received in November 1968, the veteran said that
while prior to service he needed eyeglasses, doctors did not find
any eye disease prior to service.

4

At a VA eye examination in March 1978, the diagnosis was macular
degeneration, both eyes, with best vision 20/300 in each eye.  The
examining physician found the veteran to be legally blind.

In June 1983, Samuel Wang, M.D., a private ophthalmologist,
reported a diagnosis of bilateral idiopathic macular degeneration. 
The veteran's best corrected visual acuity was less than 20/400 in
each eye.

In October 1995, the assistant chief of ophthalmology at a VA
medical center reported that she had reviewed the veteran's medical
records and examined him. The veteran indicated to her that his
four brothers, one sister, and other blood relatives were free of
eye disease.  The examiner offered an opinion that the veteran's
eye disease, which was at a "burned out end point", was most likely
either: Autosomal recessive macular dystrophy associated with
Stargardt's disease or fundus flavimaculatus; or central areolar
atrophy in the cone and rod-cone dystrophies.

The assistant chief of ophthalmology stated that the veteran's eye
disease must be recessive or idiopathic, as there was an apparent
lack of hereditary involvement. She stated further that both
diseases produce visual loss in early adulthood and are initially
only detectable on fluorescein angiography, as in the veteran's
case.

The assistant chief of ophthalmology concluded that, "the bottom
line is that this is some type of retinal pigment epitheliopathy
which was most probably present on (the veteran's) initial
exam...", evidently referring to the induction physical examination
in March 1967.

In May 1997, the veteran identified two optometrists who had seen
him prior to service and stated once again that he had had no
problem with his eyes prior to service except that he had needed
eyeglasses.  The office of one of the optometrists reported that
there were no records available of treatment of the veteran in
1965. The office of the group practice with which the other
optometrist had been

5 -

associated reported that he had retired and there were no records
available of treatment in 1966 or 1967.

Upon careful consideration of the evidence of record, the Board
finds that the veteran is entitled to the presumption of soundness
at service entrance, as no eye disease was noted at the medical
examination for enlistment in March 1967. Although the VA assistant
chief of ophthalmology who reviewed the veteran's medical records
in 1995 found that his eye disease, diagnosed during active duty,
was probably present at enlistment, a contemporaneous temporary
disability retired list examination in January 1968 found that it
was "at least equally reasonable to assume that this disease (the
then diagnosed macular degeneration) had its onset after
enlistment." The Board finds that the probative value of the VA
ophthalmologist's opinion in 1995 is not greater than the probative
value of the opinion of the service department eye specialist in
1968.  Therefore, the Board may only conclude that there is not
clear and unmistakable (obvious or manifest)
evidence demonstrating that the veteran's eye disease, whether or
not it was hereditary, existed prior to service and that the onset
occurred during military service.  Entitlement to service
connection for bilateral macular degeneration is thus
established. 38 U.S.C.A.  1110, 1111; 38 C.F.R.  3.304(b).

6 -

ORDER

Service connection for bilateral macular degeneration is granted.

BRUCE E. HYMAN                         DAVID C. SPICKLER

NANCY R. ROBIN

S. L. KENNEDY                          BRUCE KANNEE

DEREK R.BROWN

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A.  7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988.  Veterans' Judicial
Review Act, Pub.  L. No. 100-687,  402, 102 Stat. 4105, 4122
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal
by the Board of Veterans' Appeals.

7 -
